EXAMINER'S AMENDMENT
Claims 1 through 20 originally filed 23 September 2019. By response to restriction requirement received 28 June 2021; Invention A is elected for examination and Invention B is withdrawn from consideration. By amendment received 28 June 2021; Claims 16 through 20 are cancelled and claims 21 through 25 are added. By amendment received 16 November 2021; claims 1, 4 through 6, 8, 12, 13, 15, 21 through 23, and 25 are amended, claims 2 and 7 are cancelled, and claims 26 and 27 are added. Claims 1, 3 through 6, 8 through 15, and 21 through 27 are addressed by this action.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Potashnik on 11 February 2022.

The application has been amended as follows:
Claims 5, 6, 8, 10, 11, 21, and 24 are amended to read as follows:

5. The VCSEL device of claim 4, further comprising: 
a first oxidized lens layer laterally separating the first lens layer from the one or more sidewall spacers; 

a third oxidized lens layer laterally separating the third lens layer from the one or more sidewall spacers.

6. The VCSEL device of claim 1, further comprising:
an inter-level dielectric (ILD) structure laterally surrounding the reflector stack and the microlens stack; and 
a conductive via extending along a sidewall of the ILD structure that faces the microlens stack, wherein the conductive via contacts a top of the reflective stack and is laterally separated from the microlens stack by a sidewall spacer and by a space that is outside of the ILD structure.

8. A vertical cavity surface emitting layer (VCSEL) device, comprising:
a reflector stack comprising a plurality of first reflector layers alternatingly stacked with a plurality of second reflector layers, wherein the plurality of first reflector layers comprise a first composition and the plurality of second reflector layers comprise a second composition different from the first composition; and
a microlens stack comprising lens layers laterally surrounded by oxidized lens layers that laterally contact an innermost sidewall of a sidewall spacer directly over the reflector stack, wherein the lens layers comprise:
a bottommost lens layer having a first maximum width and a first variable concentration of a first element; 

a topmost lens layer having a third maximum width less than the second maximum width; and 
wherein the concentration of the first element at a top surface of the bottommost lens layer is approximately equal to the concentration of the first element at a bottom surface of the intermediate lens layer.

10. The VCSEL device of claim 8, wherein a bottom surface of the bottommost lens layer comprises a first concentration of the first element, wherein the top surface of the bottommost lens layer comprises a second concentration of the first element, and wherein the second concentration is greater than the first concentration.

11. The VCSEL device of claim 10, wherein a bottom surface of the intermediate lens layer has the second maximum width.

21. A vertical cavity surface emitting laser (VCSEL) device, comprising:
a reflector stack comprising alternating reflector layers of a first material and a second material; and
a microlens stack arranged over the reflector stack and comprising:
a first lens layer comprising a first average concentration of a first element;

a third lens layer arranged over the second lens layer and comprising a third average concentration of the first element greater than the second average concentration; and
an additional reflector layer extending between a bottom surface contacting the first lens layer and a top surface contacting the second lens layer, wherein the first lens layer is a bottommost layer of the microlens stack, and wherein a topmost surface of the first lens layer is approximately equal to a bottommost surface of the second lens layer.

24. The VCSEL device of claim 21, 
wherein a concentration of the first element in the first lens layer increases from a bottommost surface of the first lens layer to the topmost surface of the first lens layer; 
wherein a concentration of the first element in the second lens layer increases from the bottommost surface of the second lens layer to a topmost surface of the second lens layer; and 
wherein a concentration of the first element in the third lens layer increases from a bottommost surface of the third lens layer to a topmost surface of the third lens layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a VCSEL device that notably includes a particular microlens structure. The microlens structure takes the form of a multilayer structure in which the widths of various layers within the microlens have differing widths and differing concentrations of a first element. 
In the located prior art and in the disclosure of the present invention, the concentration of the first element defines the concentration of an element that can be oxidized (i.e. aluminum). The concentration of the element that can be oxidized defines the depth of oxidation within the microlens stack and thereby different widths of lens layers are achieved by employing layers of differing aluminum concentration. 
Otake et al. (Otake, JP Pub. 2006-073823) is notable for teaching a VCSEL structure similar to the claimed structure with a microlens structure similar to the claimed structure. However, Otake employs sets of repeated lens layers in which lens layers within sets have the same concentration of aluminum whereas lens layers of adjacent sets have entirely different concentrations of aluminum. There is no suggestion within Otake to have any two lens layers that have different average concentration levels also exhibit approximately the same concentration level at the nearest surfaces of these layers.
Lear (US 5,633,527) is notable for teaching a microlens structure similar to the claimed structure. However, Lear does not suggest use of layers that have a variable composition within the layers. Further, Lear teaches that the extent of oxidation should follow a curve that extends through the non-oxidized layers. Even if Lear was modified to employ layers of variable 
Jewell (US 5,822,356) is notable for teaching an oxide aperture that exhibits variable oxidation depth. However, these teachings of Jewell, when considered in light of Otake and Lear, would not suggest a configuration matching the claimed configuration.
The prior art does not teach or suggest the claimed arrangement of concentrations. As such, claim 1 is allowed.

Claims 8 and 21 are each drawn to a VCSEL similar to claim 1. Particularly, these claims specify the use of concentration or width commensurate within the lens layers with the above noted features of claim 1. The prior art does not teach or suggest the claimed arrangement of concentrations and, correspondingly, does not teach the claimed arrangement of widths for the reasons noted above. As such, claims 8 and 21 are allowed.

Claims 3 through 6, 9 through 15, and 22 through 27 each depend properly on one of claims 1, 8, and 21. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828